Citation Nr: 0639299	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-06 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
July 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional 
Office (RO).

In November 2006, a Deputy Vice Chairman of the Board granted 
the appellant's motion to advance her appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).

The Board's decision denying the claim for death pension 
benefits is set forth below.  The issue of whether to reopen 
the claim of service connection for the cause of the 
veteran's death is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on her part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application for entitlement to death pension 
benefits has been completed.

2.  The appellant's countable income exceeds the maximum 
annual income for improved death pension benefits for a 
surviving spouse without child.




CONCLUSION OF LAW

The appellant's annualized income is excessive for the 
receipt of improved pension benefits.  38 U.S.C.A. §§ 1503, 
1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.660 (2004) 
& (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.


In this case, in a December 2004 letter, the appellant was 
informed of the income limits for a widow with no dependents, 
as well as the amount of her income.  She was provided with 
income forms to complete.  She provided the additional income 
information in February 2005.  A June 2005 letter advised her 
that the revised income information, including consideration 
of reported medical expenses still exceeded the income limit 
for a widow with no dependents.  She was advised that she 
could provide additional information if her income or medical 
expenses changed.  A July 2005 letter provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate the claim for death pension, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the appellant to advise VA of or submit any further 
evidence in her possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
claimant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, DD Form 214, the veteran's 
post-service medical records and death certificate, and the 
appellant's income and medical expenses information.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for pension, 
any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Analysis

Improved pension is a monthly benefit payable by the VA to a 
surviving spouse and children of the veteran.  Specifically, 
the law provides that the Secretary shall pay pension, to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability based on 
service during a period of war, at the rate prescribed by law 
and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 
3.3(b)(4), 3.23.

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.23.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 38 
U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  Social 
Security benefits are not specifically excluded under 38 
C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period, to the extent they were paid. 38 
C.F.R. § 3.272(g)(1)(iii).




The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  Effective December 1, 2004, the maximum allowable 
rate for a surviving spouse with no children was $6,814.00.  
See M21-1, part I, Appendix B.

In December 2004, the RO notified the appellant that she had 
not provided the necessary income information required for a 
claim for death pension benefits.  The RO informed her that, 
based on information it had gathered, she received $12,794.40 
from the Social Security Administration.  The RO explained 
that the income limit for a widow with no dependents was 
$6,814.00, effective December 1, 2004.  Given that her annual 
income exceeded the income limit, she was not entitled to 
death pension benefits.  The Board notes that, effective 
December 1, 2006, the income limit for a widow with no 
dependents is $7,329.00.  

In her notice of disagreement, the appellant contended that 
she did not receive $12,794.40 from the Social Security 
Administration.

In February 2005, the appellant provided her income 
information on a VA improved pension eligibility verification 
report (VA Form 21-0518-1).  She reported that she received 
$998.00 per month, or $11,976.00 per year.  

Also in February 2005, the appellant submitted a medical 
expense report (VA Form 21-8416).  She reported approximate 
recurring medical expenses totaling slightly more than 
$2,400, which includes her Medicare and Security Blue 
insurance, and considers her monthly prescription costs.  
Assuming that these medical expenses were paid, they would 
not reduce her level of income to below the income limit of 
$6,814.00, which was in effect at that time.  The Board 
further notes that these medical expenses would not reduce 
her level of income to below the income limit of $7,329.00, 
which is currently in effect.  In essence, the evidence must 
show medical expenses in excess of $5,000 per year to warrant 
payment of pension benefits.  Such is clearly not shown by 
the evidence of record, even when considering nonrecurring 
medical expenses reported.

Based on the foregoing, the appellant's countable income 
clearly exceeded the income limits established by law for 
eligibility of improved death pension benefits.  And her 
income exclusion for unreimbursed medical expenses falls 
short of reducing her countable income to the income limit.  
The Board must find that the appellant's countable income 
exceeds the maximum annual income for improved death pension 
benefits for a surviving spouse without dependent children, 
and that the claim must be denied.

While the Board can certainly empathize with any financial 
difficulty the surviving spouse may experience, given her 
income, the Board finds that the RO was correct in concluding 
that the appellant's income was high enough to preclude her 
from receiving death pension benefits.  Thus, the appeal is 
denied.


ORDER

Entitlement to death pension benefits is denied. 


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

During the pendency of this appeal, the Court issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and must notify the claimant of the evidence and 
information that is necessary to establish her entitlement to 
the underlying claim for the benefit sought, i.e. service 
connection.  In that case, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

Although the RO provided notice as to the need for new and 
material evidence in various letters, that notice does not 
fully comply with the newly specified criteria as noted in 
Kent, supra (i.e. the type of evidence which would be new and 
material based on the reasons for the prior denial).  Thus, 
on remand the RO should provide corrective VCAA notice. 

The appellant is advised that she may submit pertinent lay or 
medical evidence which tends to show that the veteran's 
service-connected disorders caused the veteran's death.  38 
U.S.C.A. § 5103(a) (West 2002).  However, such evidence 
cannot be a duplicate of evidence previously considered in 
the prior denial.  

Also, relevant medical records should also be obtained. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance the Court's holdings in Kent, 
20 Vet. App. 1, and Dingess/Hartman, 19 
Vet. App. 473 with respect to the claim 
to reopen the issue of service connection 
for the cause of the veteran's death.  

2.  Ask the appellant to identify all VA 
and non-VA medical evidence that supports 
her claim that the veteran died as a 
result of his service-connected 
disorders.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


